Citation Nr: 1108747	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2005 rating decision in which the RO, inter alia, declined to reopen a claim for service connection for PTSD.  In June 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2006.

In July 2008, the Board reopened and remanded to the RO the Veteran's service connection claim for PTSD, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an August 2009 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In January 2010, the Board again remanded the Veteran's claim to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in a July 2010 SSOC) and returned the matter on appeal to the Board for further appellate consideration.

While the case was in remand status, in an August 2008 written statement, the Veteran requested a hearing before a Veterans Law Judge.  In November 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2010, and again in December 2010, the Veteran submitted additional medical evidence directly to the Board.  As the benefit to which the evidence relates is fully allowed in the decision below, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Although the record reflects differing medical opinions on whether the Veteran, in fact, suffers from PTSD, he has been diagnosed with service-related PTSD by a competent medical professional.

3.  The Veteran did not engage in combat with the enemy during his Vietnam service; however, a report from the Center for Unit Records Research tends to corroborate the occurrence of an alleged in-service stressor to which his PTSD symptoms has been medically linked.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

II.  Analysis

The Veteran asserts that he currently has PTSD due to in-service stressful events he experienced while serving in the Republic of Vietnam.  The Veteran's service personnel records indicate that he served in Vietnam from June 1969 to February 1970. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

First addressing the fundamental question of diagnosis, the Board notes that the medical evidence of record contains conflicting medical opinions on the question of whether the Veteran meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, VA treatment records from August 2004 to December 2008 show continuous treatment for PTSD.  

However, the report of a November 2004 VA examination reflects the opinion of the examiner that the Veteran did not meet the diagnostic criteria for PTSD, either in terms of any specific identified stressors that met criterion A for diagnosis, or in terms of symptoms presentation; rather, according to the examiner, he met the criteria for an anxiety disorder unrelated to military service.  The examiner based this opinion, in part, on psychological tests, which included the Mississippi Combat Scale, on which the Veteran obtained a score indicative of symptom severity exaggeration, and which was inconsistent with his clinical interview and the limited combat exposure that the Veteran was noted to have had.  Such tests also included the Beck Depression Inventory, which also indicated symptom severity exaggeration.  It was also noted by the examiner that the Veteran took a great deal of time remembering particulars and specifics, and often times seemed a little contradictory.  The examiner also noted that the Veteran did not specifically outline symptoms associated with PTSD, but, rather described himself as an anxiety-ridden, depression-prone, paranoid, and schizoid individual who was very angry and frustrated with the way his life had turned out and the way in which the world had not cooperated with his expectations.  

Likewise, the report of a January 2009 VA examination reflects the opinion of the examiner that the Veteran did not meet the criteria for PTSD, either in terms of a criterion A stressor or the required symptom constellation; the diagnosis was again anxiety disorder, not related to service.  The examiner explained that, when questioned about his stressors, the Veteran was only able to explain vague events that he reportedly experienced as stressful while in Vietnam, but that these events did not meet criterion A required as a stressors for diagnosis of PTSD.  The examiner further explained that the Veteran did not receive any combat-related medal or citations, further indicating that he had minimal direct combat exposure while in Vietnam, and that the Veteran reported minimal symptoms directly related to PTSD, as further evidenced by his below-threshold score on psychological testing.  In this regard, it was noted that on the SCL-90-R, the Veteran endorsed 67 symptoms, the majority of which were in the "quite a bit" range, and that he endorsed 6 symptoms in the extreme range, indicating poor sleep and vague somatic complaints.  On the Beck Depression Inventory II, the Veteran obtained a score of 18, which placed in him in the mid to moderate range of depression, and that he endorsed numerous items in the mid range.  Also, on the Mississippi Scale for combat-related PTSD, the Veteran obtained a score below the cut-off for clinically significant symptoms of PTSD, which appeared to be consistent with his verbal report of minimal PTSD symptoms and vague stressors.  

Conversely, letters and treatment records from the Veteran's treating VA psychiatrist, Dr. M., reflect the opinion that the Veteran has service-related PTSD.

February 2007 and December 2008 letters from Dr. M. indicate that the Veteran reported numerous symptoms specific to PTSD, such a demonstrating a significant amount of anxiety when talking about Vietnam, nightmares, difficulties with employment and relationships, and social avoidance.  Dr. M. stated that the Veteran frequently suffered from anxiety, depressed mood, sleep disturbances, difficulty establishing and maintaining relationships, disturbance in motivation, suspiciousness, and difficulty in adapting to stressful circumstances.  Dr. M. also noted that the Veteran had been treated at Dr. M.'s facility since August 2004, and that he met the criteria for PTSD.  

A December 2010 outpatient evaluation performed by a VA psychologist, and signed by Dr. M., indicates that the Veteran completed the PCL-M, which was a 17-item self-report measure of the 17 DSM-IV symptoms of PTSD, and which asked about symptoms in response to stressful military experience.  It was noted that the Veteran scored 72 out of 85, which was a positive screen for PTSD based on the DSM-IV criteria, as the cut off score for a positive screen was 50.  It was also noted that the Veteran's military record was received prior to session.  It was further noted that the Veteran talked about his time in Vietnam, sharing that he "feared for his life" on a daily basis while in the country, as well as being involved in the death of a Vietnamese civilian whom he believed was out to kill him, the constant mortar fire he endured, and going on patrol, alone, while in Vietnam.  It was also noted that the Veteran talked about his friend in Vietnam who took his own life.

The Board notes that, in adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the cited evidence in light of the above, the Board finds the medical opinion evidence evidence on the question of whether the Veteran meets the diagnostic criteria for PTSD is in relative equipoise.

The Board acknowledges that both the November 2004 and January 2009 VA examiners concluded that the Veteran did not meet the criteria for PTSD, either in terms of a criterion A stressor or the required symptom constellation, and that his diagnosis was instead anxiety disorder that was not related to service.  The Board also recognizes that such opinions were largely based on psychological tests, including the Mississippi Combat Scale, the Beck Depression Inventory, and the SCL-90-R.  The Board further notes that the reports of the November 2004 and January 2009 VA examinations contain more detail regarding the Veteran's military and nonmilitary history, as well as his current symptomatology, than do the February 2007 and December 2008 letters from Dr. M. or the December 2010 VA outpatient evaluation report.

However, as indicated in the December 2010 outpatient evaluation report, the VA examining psychologist performed psychological testing as well, although the test-the PCL-M-was different from those conducted during the November 2004 and January 2009 VA examinations.  Nonetheless, the PCL-M was noted to be a 17-item self-report measure of the 17 DSM-IV symptoms of PTSD, and which asked about symptoms in response to stressful military experience, and such testing, according to the VA psychologist, indicated a positive screen for PTSD based on the DSM-IV criteria.  Furthermore, the December 2010 VA outpatient evaluation was also signed by Dr. M., the Veteran's treating psychiatrist, as were the February 2007 and December 2008 letters.  In this regard, the Board points out that Dr. M. is a physician, while neither the November 2004 VA examiner nor the January 2009 VA examiner was noted to be so.  Moreover, the record reflects that Dr. M. has been the Veteran's treating psychiatrist for several years.

In light of the above, resolving all reasonable doubt on the question of medical diagnosis of PTSD in the Veteran's favor, the Board finds that the Veteran has currently diagnosed PTSD, in accordance with the provisions of 38 C.F.R. § 4.125.

Also, as indicated above, the February 2007 and December 2008 letters from Dr. M. and December 2010 VA outpatient evaluation report establish a link between the Veteran's current PTSD symptoms and several alleged in-service stressors, to include being under constant mortar fire. 

Thus, the only question remaining is whether the final criterion for establishing service connection for PTSD-credible evidence that a claimed in-service stressor(s) actually occurred-is met.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289- 290 (1994).

The Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy or that his alleged stressor was combat related.  As such, he generally cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence his claimed in-service stressor is required.

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor-specifically, where a claimed stressor is related to a Veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.  Here, however, as explained below,  the Board finds that reliance on the amendment to support an award of service connection is unnecessary.

The December 2010 VA outpatient evaluation report indicates that the Veteran had PTSD related to in-service stressors in Vietnam, at which time he "feared for his life" on a daily basis, in part due to constant mortar fire he endured.

As noted above, the Veteran's service personnel records indicate that he served in Vietnam from June 1969 to February 1970.  They also show that he served with Company A, 52nd Signal Battalion from June to November 1969.  

A report from the Center for Unit Records Research (CURR), received in April 2009, states that the 1966 through 1969 unit histories submitted by Company A, 52nd Signal Battalion, indicate that, during the time period June through November 1969, the main base camp location of the company was at Can Tho.  The CURR report also indicates that, while the histories submitted by Company A, 52nd Signal Battalion did not document any attacks on Can Tho, CURR also researched the September 1 through September 17, 1969, Daily Staff Journals submitted by the 92nd Military Police Battalion, and that the September 13, 15, and 16, Journals verified that, on these dates, Can Tho received enemy mortar attacks.

While the record does not contain objective evidence establishing that the Veteran was personally present during any such enemy mortar attacks on Can Tho while he served with the Company A, 52nd Signal Battalion from June to November 1969, the fact that the Veteran was stationed at a camp that came under enemy attack strongly suggests that he was, in fact, exposed to such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board thus finds that the objective evidence tends to corroborate the Veteran's claimed stressor of having to endure enemy mortar fire while serving in Vietnam.

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical diagnosis, medical nexus, and the occurrence of a claimed in-service stressor in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-56), the Board finds that the criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


